Citation Nr: 0809976	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for lumbar paravertebral myositis.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1979 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO 
which, in part, denied an increase in the 10 percent 
evaluation then assigned for lumbar paravertebral myositis 
and service connection for depression.  The veteran perfected 
an appeal only for an increased rating for his back 
disability.  In June 2007, a hearing was held at the RO 
before the undersigned acting member of the Board.  By rating 
action in July 2006, the RO assigned an increased rating to 
40 percent; effective from October 13, 2004, the date of 
receipt of the veteran's claim for increase.  38 C.F.R. 
§ 3.400(o)(2).  

At the personal hearing in June 2007, the veteran raised the 
additional issue of service connection for a psychiatric 
disorder secondary to the service-connected lumbar 
paravertebral myositis.  This issue is not in appellate 
status or inextricably intertwined with the issue currently 
on appeal, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's lumbar myositis is manifested primarily by 
complaints of pain and limitation of motion; additional 
functional limitation due to pain or during flare-ups 
sufficient to warrant a higher evaluation than currently 
assigned has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbar paravertebral myositis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5021-5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his disability had on his employment and daily life.  
However, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran provided testimony concerning the effect his current 
back problems had on his employment and daily activities.  
Based on the veteran's testimony and the fact that he was 
provided with the rating criteria for an evaluation in excess 
of 40 percent, the Board finds that the veteran and his 
representative have actual knowledge of what is required to 
substantiate the claim for a higher evaluation.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as 
well as the holdings in Dingess/Hartman, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2004, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA on two occasions during the pendency of this appeal and 
testified at a hearing at the RO before the undersigned 
acting member of the Board in June 2007.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Discussion & Analysis

By rating action in April 1991, the RO granted service 
connection for lumbar paravertebral myositis and assigned a 
10 percent evaluation under Diagnostic Codes (DC) 5021-5292.  
DC 5021 for myositis, directs that ratings are to be assigned 
based on limitation of motion of the affected body part.  DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (effective 
prior to September 26, 2003).  The 10 percent evaluation 
assigned remained in effect when the veteran filed his claim 
for an increased rating in October 2004.  

Initially, it should be noted that the veteran sustained an 
intercurrent back injury at work in October 2001 resulting in 
a herniated disc at T12-L1 and additional discogenic changes 
in the lumbar vertebra.  Since that time, the medical records 
showed that he has experienced significant limitation of 
motion and additional neurological problems associated with 
the herniated disc.  The veteran was examined by VA in 
January 2005, for the specific purpose of determining the 
extent and severity of his service-connected lumbar 
paravertebral myositis, and the etiology of any additional 
disability of the spine.  

In a March 2005 addendum to the January 2005 VA examination 
report, the examiner opined, in essence, that the disc 
herniation at T12-L1 was a separate and distinct disability 
that was unrelated to the service-connected lumbar 
paravertebral myositis.  The examiner reviewed the entire 
claims file, including the private medical reports which 
showed no diagnostic evidence of disc herniation in 2001, and 
clear evidence of herniated nucleus pulposus (HNP) in 2003.  
The examiner noted that the additional disc disability was 
not present in service or on an MRI in 2001, and was first 
demonstrated on an MRI in 2003.  The examiner opined that the 
veteran's discogenic disease was unrelated to the service-
connected lumbar paravertebral myositis.  As the veteran has 
an additional separate disability of the spine unrelated to 
the service-connected lumbar myositis, only the signs and 
symptoms associated with the service-connected lumbar 
paravertebral myositis will be considered in adjudicating his 
claim for an increased rating.  

The regulations pertaining to evaluation of disabilities of 
the spine were amended in 2002 and 2003.  Those regulations 
now provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2007).  

Under the General Rating Formula, a 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent requires forward flexion of the 
cervical spine to 15 degrees or less; or with favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

When examined by VA in January 2005, the veteran reported 
that he could not attempt to do any range of motion studies 
due to severe back pain.  Therefore, no range of motion 
studies were conducted.  On VA examination in April 2006, 
forward flexion was to 6 degrees, extension to zero degrees, 
lateral bending to 9 degrees, bilaterally, and rotation was 
to 5 degrees, bilaterally.  All movements were with 
demonstrable pain.  The diagnoses included lumbar myositis, 
right S1 radiculopathy, and diffuse minimal disc bulging 
throughout the lumbar spine.  

The objective findings on the two VA examinations during the 
pendency of this appeal were not materially different and 
showed severe limitation of motion of the spine with 
demonstrable pain.  Although there was objective evidence of 
degenerative disc disease, HNP, and other neurological 
findings, these were attributed by the VA physician to an 
intercurrent back injury and not to the service-connected 
lumbar paravertebral myositis.  As such, the Board can not 
consider the additional, unrelated neurological 
manifestations in assigning an evaluation for the lumbar 
paravertebral myositis.  However, as the service-connected 
disability is evaluated based on limitation of motion of the 
spine, and the examiner's did not differentiate the range of 
motion findings for two co-existing but unrelated 
disabilities, the Board will consider the restricted motion 
as attributable to the service-connected lumbar paravertebral 
myositis.  

Applying the clinical findings of record, the veteran's low 
back disability would equate to no more than a 40 percent 
evaluation under the new General Rating Formula for Disease 
and Injuries of the Spine.  The objective findings on the two 
VA examinations showed forward flexion of the thoracolumbar 
spine to less than 30 degrees.  As the veteran retains some 
motion in the lumbar spine, albeit with demonstrable pain, 
there can be no ankylosis of the thoracolumbar spine.  The 
Board points out that the criteria for rating disabilities of 
the spine apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).  

As noted above, the veteran's discogenic disease has been 
attributed to an intercurrent industrial back injury and is 
not service-connected.  Therefore, consideration of a higher 
evaluation under the rating criteria for intervertebral disc 
syndrome, or when separately evaluating and combining the 
orthopedic and neurologic manifestations is not applicable to 
the facts of this case.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In this regard, the Board notes that while the veteran has 
some functional loss due to pain and lack of endurance, an 
evaluation in excess of 40 percent could be assigned only if 
the resulting functional loss is commensurate with 
unfavorable ankylosis of the entire thoracolumbar, or the 
entire spine.  Here, the veteran is not shown to have a 
corresponding functional loss.  As indicated above, the 
rating criteria are to be applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Accordingly, the 
Board finds that an evaluation in excess of 40 percent based 
on additional functional loss due to the factors set forth 
above is not demonstrated.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  



Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the veteran's present 
impairment from lumbar paravertebral myositis does not 
suggest that he has sufficient symptoms so as to a warrant an 
evaluation in excess of 40 percent.  Accordingly, the Board 
finds that the 40 percent evaluation assigned for lumbar 
paravertebral myositis accurately depicts the severity of the 
condition for the entirety of the rating period on appeal, 
and there is no basis for higher rating.  Accordingly, an 
increased evaluation is not warranted.  


ORDER

An increased evaluation for lumbar paravertebral myositis is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


